EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE 
 
	Claim 1 with its respective dependents are allowable because the prior art does not teach 

or suggest the recitation therein including a perforating apparatus with a perforation head having 

a vertically reciprocating bar and a perforation tool at lower end thereof and a holder frame  

moveable in x-y plane with a workpiece is positioned between the perforation tool and a 

receiving base in combination a cushioning material feed mechanism feeds a tape cushioning 

material with a wider width than a processing area of the perforation tool at a rate of the 

perforation tool reciprocating in order to maintain uniform quality and consistently of 

perforations being punched through the workpiece.  Further, claim 14 with its respective 

dependents are allowable because the prior art does not teach or suggest the recitation therein 

including a perforating apparatus with a perforation head having a plurality of vertically 

reciprocating bars and perforation tools at lower end thereof and a holder frame moveable in x-y 

plane with a workpiece is positioned between the perforation tool and a receiving base 

configured to receive a perforation blade of the perforation tool through a window hole of a 

circular receiving plate in combination a cushioning material feed mechanism feeds a tape 

cushioning material with a wider width than a processing area of the perforation tool at a rate of 

the perforation tool reciprocating in order to maintain uniform quality and consistently of  

perforations being punched through the workpiece. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.









December 22, 2020						/TAJASH D PATEL/                                                                                                Primary Examiner, Art Unit 3732